Title: From George Washington to John Hancock, 30 August 1777
From: Washington, George
To: Hancock, John



Sir
Wilmington [Del.] August 30th 1777.

Since I had the Honor of addressing you Yesterday, Nothing of Importance has occurred and the Enemy remain, as they then were. I was reconnoitring the Country and different Roads all Yesterday, and am now setting out on the same business again.
Sensible of the advantages of Light Troops, I have formed a Corps under the command of a Brigadier, by drafting a Hundred from each Brigade, which is to be constantly near the Enemy and to give ’em every possible annoyance. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


10 OClock. This Minute 24 British prisoners arrived, taken yesterday by Capn Lee of the Light Horse.

